Per Curiam.

Although the policy issued by Northern was prior to the date of the policy issued by Union Marine, the latter policy was the specific one, insuring, as it did, against a specific peril. The court below, therefore, correctly followed the declaration of the Court of Appeals that insurance may be specific because it insures against a specific peril. (Davis Yarn Co. v. Brooklyn Yarn Dye Co., 293 N. Y. 236.)
The orders appealed from were properly made.
The judgment and orders should be affirmed, with $10 costs.
Eder, Heoht and Tilzer, JJ., concur.
Judgment and orders affirmed, etc.